IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43193

STATE OF IDAHO,                                  )    2015 Unpublished Opinion No. 747
                                                 )
       Plaintiff-Respondent,                     )    Filed: December 4, 2015
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
CALEB ROBERT ELLIS,                              )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Caleb Robert Ellis pled guilty to possession of a controlled substance with intent to
deliver, Idaho Code § 37-2732(a). The district court imposed a unified sentence of five years,
with a minimum term of confinement of three years, suspended the sentence, and placed Ellis on
probation for three years. Ellis subsequently admitted to violating the terms of his probation and
the district court revoked probation, ordered execution of the underlying sentence, and retained
jurisdiction. After Ellis completed his rider, the district court relinquished jurisdiction. Ellis
appeals, claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district

                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Ellis has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Ellis argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Ellis’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2